
	
		II
		110th CONGRESS
		2d Session
		S. 2602
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2008
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Department of the Interior, Environment, and
		  Related Agencies Appropriations Act, 2008, to terminate the authority of the
		  Secretary of the Treasury to deduct amounts from certain
		  States.
	
	
		1.Share of oil and gas leasing
			 revenuesThe matter under the
			 heading administrative provisions under
			 the heading Minerals Management Service of
			 title I of the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2008 (Subdivision F of Public Law 110–161) is amended by
			 striking the second undesignated paragraph.
		
